 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    KATRYNA WOLFF, et al.,                            No. 2:14-cv-03004-KJM-EFB
12                       Plaintiffs,
13           v.                                         ORDER
14    ELI LILLY AND COMPANY,
15                       Defendant.
16

17                  In its October 25, 2019 order, the court explained that any nonparty successor or

18   representative of deceased plaintiff Donald William Ruddell may move for substitution under

19   Federal Rule of Civil Procedure 25(a)(1) within 90 days of counsel’s October 3, 2019 filing. ECF

20   No. 76. The court further warned that “[i]f the 90-day period expires without substitution . . ., the

21   court may then dismiss the matter under Rule 25(a).” Id. at 2.

22                  As of this order, the 90-day motion period has elapsed without a substitution

23   request. Accordingly, under the authority of Rule 25(a), deceased plaintiff Donald William

24   Ruddell is dismissed without prejudice from this action. See Gruenberg v. Maricopa Cty.

25   Sheriff’s Office, No. CV 06-0397-PHX-SMM (DKD), 2008 WL 2001253, at *2 (D. Ariz. May 7,

26   2008) (dismissing action without prejudice under Rule 25(a) where no successor or representative

27   could be located and dismissal did not constitute adjudication on the merits); Mahon v. Morton

28   Golf, LLC, No. 2:14-CV-02972-TLN-EFB, 2019 WL 4318582, at *2 (E.D. Cal. Sept. 12, 2019)
                                                        1
 1   (noting the court has discretion under Rule 25 to dismiss with or without prejudice). Moreover,
 2   because Ruddell was the last remaining plaintiff to this action, the Clerk of Court is directed to
 3   close this action in its entirety. See ECF No. 27 (order transferring severed plaintiffs to the
 4   Southern District of Indiana); ECF No. 57 (stipulation dismissing plaintiff Katryna Wolff
 5   pursuant to Rule 41(a)(I)(A)(ii)).
 6                  IT IS SO ORDERED.
 7   DATED: February 20, 2020.
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
